DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
at least one tractor wheel includes at least one serrated track;
at least one bifurcated tract having a leading and trailing edge.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Double Patenting
Applicant is advised that should claim 3/12 be found allowable, claim 4/13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The specification as filed uses the term “serrated” only in [0019, 0028] with language similar to original claims 3 and 12. 
[0019]    Clause 3, the downhole tractor of clause 1 wherein the at least one tractor wheel includes at least one serrated track for engaging the well casing;
[0028]    Clause 12, the method of clause 10 wherein the at least one tractor wheel includes at least one serrated track for engaging the well casing;
The specification as filed uses the term “bifurcated” only in [0013, 0020, 0029]. [0020, 0029] use language similar to original claims 4 and 13. 
[0020]    Clause 4, the downhole tractor of clause 1 wherein the at least one tractor wheel includes at least one bifurcated tract having a leading and trailing edge for engaging the well casing;

[0013] states: “The geometry includes a tread 40 that has a saw like or bifurcated tracks. The tread 40 includes sharp edges that can either be the leading or trailing edge depending on the wheel's position in the downhole tractor 20”.
The specification does not define “serrated”. Oxford English Dictionary defines “serrated” as “Having or forming a row of small projections resembling the teeth of a saw; jagged or notched like a saw.”
The differences between “serrated track” and “bifurcated tract having a leading and trailing edge for engaging the well casing” are differences in nomenclature. Differences in nomenclature are differences in names only. Differences in nomenclature do not automatically equate to differences in structure or function.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-14, 16, 18-20,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McInally (US 20100012315).

Regarding claim 1, McInally teaches:
A downhole tractor for operational use in well casing of a wellbore, the tractor comprising: a tractor body (McInally 1) for tracking the well casing comprising: at least one actuator assembly (McInally one of 6, 10, 14; [0021]) actionable coupled to the tractor body; and at least one tractor wheel (McInally one of 4, 8, 12) coupled to the at least one actuator assembly; wherein the actuator assembly is actionable (McInally [0011-0012, 0020, 0025]) to shift the axis of rotation of the tractor wheel.

Regarding claim 2, McInally teaches:
The downhole tractor of claim 1 wherein there is at least one tractor wheel per actuator assembly (McInally Figs. 1, 3; [0021]).

Regarding claim 3, McInally teaches:
The downhole tractor of claim 1 wherein the at least one tractor wheel includes at least one serrated track (McInally not labeled, see saw tooth projections on 4, 8, 12 in Figs. 1-3) for engaging the well casing.

Regarding claim 4, McInally teaches:
(McInally not labeled, see saw tooth projections on 4, 8, 12 in Figs. 1-3) having a leading and trailing edge for engaging the well casing.

Regarding claim 5, McInally teaches:
The downhole tractor of claim 1 wherein the at least one actuator assembly causes the at least one tractor wheel to switch from traversing a first vertical plane (McInally one of near 4/12 or near 8 in Fig. I) of the well casing to a second vertical plane (McInally one of near 4/12 or near 8 in Fig. III) of the well casing when actuated.

Regarding claim 7, McInally teaches:
The downhole tractor of claim 1 further comprising: a plurality of tractor wheels (McInally 4, 8, 12) with at least one tractor wheel of the plurality is associated with a first group (McInally 4) and at least one other tractor wheel is associated with a second group (McInally 8); wherein the at least one actuator assembly (McInally 6, 10; [0021]) causes the first group to switch from traversing a first vertical plane (McInally near 4, Fig. I) of the well casing to a second vertical plane (McInally near 4, Fig. III) of the well casing when actuated and the second group (McInally 8) from traversing (McInally near 8, Fig. I) the second vertical plane of the well casing when actuated.

Regarding claim 9, McInally teaches:
The downhole tractor of claim 1 further comprising: a plurality of tractor wheels (McInally at least 2 of 4, 8, 12); wherein the at least one actuator assembly (McInally one of 6, 10, 14; [0021]) causes the plurality of tractor wheels to switch from traversing a first vertical plane (McInally one of near 4/12 or near 8 in Fig. I) of the well casing to a second vertical plane (McInally one of near 4/12 or near 8 in Fig. III) of the well casing when actuated.

Regarding claim 10, McInally teaches:
A method of operating a downhole tractor in a well casing of a wellbore, the method comprising: placing (McInally [0004-0005, 0009-0013, 0022-0025]) the tractor in the well casing; and driving (McInally [0004-0005, 0009-0013, 0022-0025]) the tractor down the well casing; wherein the tractor comprises: a tractor body (McInally 1) for tracking the well casing comprising: at least one actuator assembly (McInally one of 6, 10, 14; [0021]) actionable coupled to the tractor body; and at least one tractor wheel (McInally one of 4, 8, 12) coupled to the at least one actuator assembly; wherein the actuator assembly is actionable (McInally [0011-0012, 0020, 0025]) to shift the axis of rotation of the tractor wheel.

Regarding claim 11, McInally teaches:
The method of claim 10 wherein there is at least one tractor wheel per actuator assembly (McInally Figs. 1, 3; [0021]).

Regarding claim 12, McInally teaches:
(McInally not labeled, see saw tooth projections on 4, 8, 12 in Figs. 1, 3) for engaging the well casing.

Regarding claim 13, McInally teaches:
The method of claim 10 wherein the at least one tractor wheel includes at least one bifurcated tract (McInally not labeled, see saw tooth projections on 4, 8, 12 in Figs. 1, 3) having a leading and trailing edge for engaging the well casing.

Regarding claim 14, McInally teaches:
The method of claim 10 wherein the at least one actuator assembly causes the at least one tractor wheel to switch from traversing a first vertical plane (McInally one of near 4/12 or near 8 in Fig. I) of the well casing to a second vertical plane (McInally one of near 4/12 or near 8 in Fig. III) of the well casing when actuated.

Regarding claim 16, McInally teaches:
The method of claim 10 further comprising: a plurality of tractor wheels (McInally 4, 8, 12) with at least one tractor wheel of the plurality is associated with a first group (McInally 4) and at least one other tractor wheel is associated with a second group (McInally 8); wherein the at least one actuator assembly (McInally 6, 10; [0021]) causes the first group to switch from traversing a first vertical plane (McInally near 4, Fig. I) of the well casing to a second vertical plane (McInally near 4, Fig. III) of the well (McInally 8) from traversing (McInally near 8, Fig. I) the second vertical plane of the well casing when actuated.

Regarding claim 18, McInally teaches:
The method of claim 10 further comprising: a plurality of tractor wheels (McInally at least 2 of 4, 8, 12); wherein the at least one actuator assembly (McInally one of 6, 10, 14; [0021]) causes the plurality of tractor wheels to switch from traversing a first vertical plane (McInally one of near 4/12 or near 8 in Fig. I) of the well casing to a second vertical plane (McInally one of near 4/12 or near 8 in Fig. III) of the well casing when actuated.

Regarding claim 19, McInally teaches:
A tractor wheel assembly for operational use in well casing of a wellbore, the tractor wheel assembly comprising: at least one actuator assembly (McInally one of 6, 10, 14; [0021]) actionable coupleable to a tractor body (McInally 1); and at least one tractor wheel (McInally one of 4, 8, 12) coupled to the at least one actuator assembly; wherein the actuator assembly is actionable (McInally [0011-0012, 0020, 0025]) to shift the axis of rotation of the tractor wheel.

Regarding claim 20, McInally teaches:
The tractor wheel assembly of claim 19 wherein the at least one tractor wheel includes treads (McInally not labeled, see saw tooth projections on 4, 8, 12 in Figs. 1-3) for engaging the well casing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McInally.

Regarding claim 6, McInally teaches:
The downhole tractor of claim 1 wherein the at least one actuator assembly causes the at least one tractor wheel to switch from traversing a first vertical plan (McInally one of near 4/12 or near 8 in Fig. I) of the well casing to a second vertical plane (McInally one of near 4/12 or near 8 in Fig. III) of the well casing and causes the at least one tractor wheel to switch from traversing the second vertical plane of the well casing to the first vertical plane but does not describe the triggering actions or expressly state the at least one actuator assembly is configured to response to a first action or a second action. However, McInally does teach the actuation is controllable (triggering actions) to allow the operator to reverse direction as desired (McInally [0004-0005, 0022-0025]).
	It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified McInally 

Regarding claim 8, McInally teaches:
The downhole tractor of claim 7 but does not discuss the specific timing of the actuators or expressly state wherein the actuator assembly causes the switch simultaneously however, McInally teaches that upon moving the tractor outwards in the well the swivel arms are all rotated clockwise/anticlockwise about the swivel joints to protrude from the opposite side of the tool from the run in position (McInally [0025]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to try actuating the actuators simultaneously, as there are a finite number of actuation patterns (simultaneously, in succession, and/or based on wheel rotation) and one of skill in the art would have anticipated success and yielded predictable results when actuating the tractor arms to change positions simultaneously. Additionally, it would have been considered obvious to one of ordinary skill in the art to have actuating the arms simultaneously to prevent the switched arms possibly damaging the housing by pushing the tool housing against the borehole wall due to reduced resistance when staggering actuation.

Regarding claim 15, McInally teaches:
The method of claim 10 wherein the at least one actuator assembly causes the at least one tractor wheel to switch from traversing a first vertical plan (McInally one of near 4/12 or near 8 in Fig. I) of the well casing to a second vertical plane (McInally one of near 4/12 or near 8 in Fig. III) of the well casing and causes the at least one tractor wheel to switch from traversing the second vertical plane of the well casing to the first vertical plane but does not describe the triggering actions or expressly state the at least one actuator assembly is configured to response to a first action or a second action. However, McInally does teach the actuation is controllable (triggering actions) to allow the operator to reverse direction as desired (McInally [0004-0005, 0022-0025]).
	It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified McInally to include triggering actions in order to allow the operator to control the direction of the tractor in the well in a simple and reliable way [0004-0005, 0009-0014].

Regarding claim 17, McInally teaches:
The method of claim 16 but does not discuss the specific timing of the actuators or expressly state wherein the actuator assembly causes the switch simultaneously however, McInally teaches that upon moving the tractor outwards in the well the swivel arms are all rotated clockwise/anticlockwise about the swivel joints to protrude from the opposite side of the tool from the run in position (McInally [0025]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to try actuating the actuators simultaneously, as there are a finite number of actuation patterns (simultaneously, in succession, and/or based on wheel rotation) and one of skill in the art would have anticipated success and yielded predictable results when actuating the tractor arms to change positions simultaneously. Additionally, it would have been 

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Hallundbaek (US 20140014323) teaches a downhole tool comprising articulable arm assemblies (60) comprising a wheel [0067] for driving the downhole tool. 
Freeman (US 20050072577) teaches a downhole tool (148) comprising drive mechanisms (70, 72, 74, 76) with endless chains or belt treads (78, 80, 82, 84) for driving the tool in the borehole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674